DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/01/2020. Claims 1, 4, 10, 13, and 19 has been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/01/2020, with respect to the rejection of claims 4 and 13 under 35 U.S.C. 112(b) have been considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 12/01/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


Claims 1-2, 4-6, 9-11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2011/0055291 A1; hereinafter, “Henderson”) in view of Chan et al. (US 8,600,799 B2; hereinafter, “Chang”), and further in view of Seshadri et al. (US 2017/0322971 A1; hereinafter, “Seshadri”).

Regarding claim 1:
Henderson teaches:
A computer-implemented method (claim 1: A computer-implemented method) comprising:
receiving a selection of a record through a user interface, wherein the record is stored in a first database (FIGs. 1 and 3 & para. [0030]: an exemplary display of the data interface 118 through the interface access module 112 … For example, the first column 304A may correspond to the first server computer 102A; para. [0032]: The grid 302 includes a plurality of entries, each of which contains a value corresponding to one of the columns 304 and one of the rows 306; para. [0016]: the first server computer 102A includes a first database 104A and a first interface 110A. The first database 104A includes a first data set 108A; claim 7: wherein the central interface enables searching of subscriber data in the integrated data set by subscriber telephone number. --- It is noted that the data interface 118 and the interface access module 112 teaches a user interface; a first data set 108A which includes subscriber telephone number teaches the record; the first database 104A teaches a first database; and the central interface enables searching of subscriber data by subscriber telephone number teaches receiving a selection of a record through a user interface);
(FIGs. 1 and 3 & para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0016]: the first server computer 102A includes a first database 104A and a first interface 110A. The first database 104A includes a first data set 108A. --- It is noted that aspects (306A to 306N) of first server 102A in FIG. 3 teaches one or more aspects of the record; the first database 104A teaches the first database; displaying the aspects implies receiving one or more aspects);
displaying on the user interface at least one of the one or more aspects of the record (FIGs. 1 and 3 & para. [0032]: The grid 302 includes a plurality of entries, each of which contains a value corresponding to one of the columns 304 and one of the rows 306. In one embodiment, the entries display aspects of subscriber data for a given subscriber; para. [0030]: For example, the first column 304A may correspond to the first server computer 102A; para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0030]: an exemplary display of the data interface 118 through the interface access module 112 … For example, the first column 304A may correspond to the first server computer 102A. --- It is noted that aspects (306A to 306N) of first server 102A in FIG. 3 teaches one or more aspects of the record; which are displayed on the interface access module 112);
receiving from a first instance database associated with a first instance of a secondary application a first additional aspect associated with the record from the first database (para. [0016]: The second server computer 102B includes a second database 104B and a second interface 110B. The second database 104B includes a second data set 108B; para. [0014]: While the subject matter described herein is presented in the general context of program modules that execute in conjunction with the execution of an operating system and application programs on a computer system, those skilled in the art will recognize that other implementations may be performed in combination with other types of program modules; para. [0028]: The data interface 118 may be further configured to access and retrieve data in real-time or near real-time from the DSL equipment on the DSL network; para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that a second database 104B teaches a first instance database; a program module of the second database teaches a first instance; the application of the second server computer 102B teaches a secondary application; the aspects (306A to 306N) of the second server 102B (e.g., a B value) in FIG. 3 teaches a first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the B value is received from the second database 104B);
displaying on the user interface the first additional aspect associated with the record from the first database (FIG. 3 & para. [0026]: An exemplary graphical representation of the integrated data set 116 as displayed through the data interface 118 is described in greater detail below in FIG. 3; para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the second server 102B (e.g., a B value) in FIG. 3 teaches the first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the B value is displayed through the data interface);
(FIGs. 1 and 3 & para. [0030]: an exemplary display of the data interface 118 through the interface access module 112; para. [0016]: The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C; para. [0014]: While the subject matter described herein is presented in the general context of program modules that execute in conjunction with the execution of an operating system and application programs on a computer system, those skilled in the art will recognize that other implementations may be performed in combination with other types of program modules; para. [0022]: if the interfaces 110A, 110B limit or restrict the concurrent viewing of multiple interfaces, the user may only be able to view one of the interfaces 110A, 110B at a given time. In this case, the user may need to traverse between the interfaces 110A, 110B by maximizing/minimizing windows or by utilizing the Alt-Tab command in MICROSOFT WINDOWS. --- It is noted that the data interface 118 and the interface access module 112 teaches the user interface; a third database 104C teaches a second instance database; a program module of the third database teaches a second instance; the application of the third server computer 102C teaches the secondary application; utilizing the Alt-Tab command teaches receiving a selection to switch; and traverse between the interfaces 110A, 110B teaches switch to a second instance);
… receiving the selection to switch to the second instance of the secondary application (FIGs. 1 and 3 & para. [0030]: an exemplary display of the data interface 118 through the interface access module 112; para. [0016]: The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C; para. [0014]: While the subject matter described herein is presented in the general context of program modules that execute in conjunction with the execution of an operating system and application programs on a computer system, those skilled in the art will recognize that other implementations may be performed in combination with other types of program modules; para. [0022]: if the interfaces 110A, 110B limit or restrict the concurrent viewing of multiple interfaces, the user may only be able to view one of the interfaces 110A, 110B at a given time. In this case, the user may need to traverse between the interfaces 110A, 110B by maximizing/minimizing windows or by utilizing the Alt-Tab command in MICROSOFT WINDOWS. --- It is noted that a third database 104C teaches a second instance database; a program module of the third database teaches the second instance; the application of the third server computer 102C teaches the secondary application; utilizing the Alt-Tab command teaches receiving the selection to switch; and traverse between the interfaces 110A, 110B teaches switch to the second instance), receiving from a second instance database associated with the second instance of the secondary application, a second additional aspect associated with the record from the first database (para. [0016]: The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C; para. [0014]: While the subject matter described herein is presented in the general context of program modules that execute in conjunction with the execution of an operating system and application programs on a computer system, those skilled in the art will recognize that other implementations may be performed in combination with other types of program modules; para. [0028]: The data interface 118 may be further configured to access and retrieve data in real-time or near real-time from the DSL equipment on the DSL network; para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0032]: Along the second row 306B, the entries, such as entry 310, display an {A value} corresponding to the second aspect of subscriber data. --- It is noted that a third database 104C teaches a second instance database; a program module of the third database teaches a second instance; the application of the third server computer 102C teaches the secondary application; the aspects (306A to 306N) of the third server 102C (e.g., an A value) teaches a second additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the A value is received from the third database 104C); and
displaying on the user interface the second additional aspect associated with the record from the first database (FIG. 3 & para. [0026]: An exemplary graphical representation of the integrated data set 116 as displayed through the data interface 118 is described in greater detail below in FIG. 3; para. [0032]: Along the second row 306B, the entries, such as entry 310, display an {A value} corresponding to the second aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the third server 102C (e.g., an A value) teaches the second additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the A value is displayed through the data interface) in … of the first additional aspect associated with the record from the first database (FIG. 3 & para. [0026]: An exemplary graphical representation of the integrated data set 116 as displayed through the data interface 118 is described in greater detail below in FIG. 3; para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the second server 102B (e.g., a B value) teaches the first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the B value is displayed through the data interface).
Henderson is silent about:
in response to receiving the selection to switch …, receiving from a … database …, a … aspect ….
displaying … the second additional aspect … in place of the first additional aspect.
Chang, in the same field of endeavor, teaches:
…
displaying … the second additional aspect … in place of the first additional aspect (FIGs. 8A and 8B & col. 11, l. 62- col. 12, l. 4: It will be appreciated that the UI displays illustrated in FIGS. 8A and 8B are identical, except for the tab selection (e.g., FIG. 8A shows a display corresponding to a Criteria tab 816, while FIG. 8B shows a display corresponding to a Credit Allocations tab 819) and corresponding display in the list applet 813. The secondary rules view UI display of FIGS. 8A and 8B may also include an assignment rule form applet 811, showing the data corresponding to the current rule that was previously entered by the user in the rule form applet 805 of FIG. 8. --- It is noted that in FIGs. 8A and 8B, the lists in applet 813 of a Criteria tab 816 corresponds to the first additional aspect; the lists in applet 813 of a Credit Allocations tab 819 teaches the second additional aspect; here, the lists in applet 813 of the Credit Allocations tab 819 is displayed in place of the lists in applet 813 of the Criteria tab 816; and the Criteria tab 816 and the Credit Allocations tab 819 are associated with the assignment rule form applet 811 (i.e., US Rule 001) which corresponds to the record from the first database. Also, noted that displaying one information in place of another information on a display interface is a well-known technology in this technical area as taught by Chang).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henderson’s system by enhancing Henderson’s system to display the third column 304C corresponding to the third server computer 102C in place of the second column 304B corresponding to the second server computer 102B, as taught by Chang, in order to display next aspects (e.g., aspect between 304C and 304N) on the limited window area of the user interface. 
The motivation is to efficiently utilize a displaying window of the user interface when displaying various information from the plurality of nodes of the organization hierarchy.
Henderson in view of Chang is silent about:
 receiving from a … database …, a … aspect ….
Seshadri, in the same field of endeavor, teaches:
in response to receiving the selection to switch …, receiving from a … database …, a … aspect …. (para. [0080]: The representation of the primary database record 404 may be presented in conjunction with additional information (e.g., item description, purchase terms, shipping terms, and availability) of the primary database record. … In some instances, the review interface is operable in cooperation with the set of selectable interface icons 408. In these instances, the review interface may dynamically display reviews corresponding to selections of differentiating elements represented by specified selectable user interface icons of the set of selectable interface icons 408; para. [0085]: Selection of an interface icon may correspond to selection of the differentiating element. In some embodiments, upon selection of an interface icon, the record retrieval system 150 selects the differentiating element corresponding to the selected icon, incorporates the differentiating element into a subsequent access request, search query, or filter, and identifies subsequent database records based on the selected interface icon. In some embodiments, the record retrieval system 150 will perform one or more operations of the method 300 upon selection of the interface icon to generate and present a modified primary database record, set of secondary database records, and set of selectable interface icons based, at least in part, on the selected differentiating element; para. [0045]: the database records are stored on the database 126 coupled to the networked system 102; further see paras. [0077]-[0090]: --- It is noted that upon selection of the interface icon teaches in response to receiving the selection to switch; generate and present a modified primary database record, set of secondary database records teaches receiving from a database an aspect; primary database record stored on the database corresponds to the first database; secondary database records stored on the database corresponds to a second instance database).

The data interface 118 may be further configured to access and retrieve data in real-time or near real-time from the DSL equipment on the DSL network. For example, when a user views the data about DSL equipment through the data interface 118, the user may want to validate the data in real-time or near real-time. In this case, the data interface 118 may present the user with an option to access data from the DSL equipment on the DSL network in real-time or near real-time in order to validate the data displayed through the data interface 118. An example of a communication with DSL equipment on the DSL network is a port check function to a DLSAM port. Other suitable information can be retrieved from DSL equipment as contemplated by those skilled in the art. (See para. [0028])

Referring now to FIG. 2, an exemplary implementation of the data interface 118 is shown, according to some embodiments. As previously described, a user may utilize the interface access module 112 to access the data interface 118. The data interface 118 may retrieve the integrated data set 116 and display the integrated data set 116. The data interface 118 may also include an option for retrieving data from a DSL network 202 in real-time or near real-time. In particular, when a user selects the option, the data interface 118 may retrieve data from DSL equipment, such as a DSLAM 204, a BRAS 206, an EMS 208, and the like, on the DSL network 202. The user may then visually verify the accuracy of the data displayed from the integrated data set 116 against the real-time or near real-time data from the DSL network 202. The type of data that can be retrieved from DSL equipment on the DSL network 202 may depend on the particular vendor platform of the DSL equipment. (See para. [0029])

That is, Henderson teaches that the data interface can access and retrieve data in real-time, which suggests a possibility that the integrated data set can be transformed by merging the data sets from databases in teal-time when the Alt-Tab command is selected. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henderson in view of Chang’s system by enhancing Henderson in view of Chang’s system to retrieve the data from the database upon selection of the Alt-Tab command, as taught by Seshadri, in order to dynamically generate the integrated data set. 


Regarding claim 2:
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
wherein the user interface is a front-end for the first database (para. [0020]: the interface access module 112 is a web browser, and the interfaces 110 are web pages; para. [0033]: For example, the entry 314 may include a hyperlink to another webpage that displays real-time or near real-time data of DSL equipment corresponding to the entry 314 as retrieved by the data interface 118. --- It is noted that a web browser teaches a front-end interface, which interfaces the first database 104).

Regarding claim 4:
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
wherein the record is a contact record (para. [0030]: … the first column 304A may correspond to the first server computer 102A; para. [0032]: For example, along the first row 306A, the entries, such as entry 308, display the same telephone number across each of the columns 304. --- It is noted that entry 308 teaches a telephone number, the first data set 108A teaches the first record; and thus the first data set 304A teaches a contact record).

Regarding claim 5:
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
wherein the first additional aspect associated with the record from the first database (para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the second server 102B (e.g., a B value) teaches the first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number)) is stored in a record in the first instance database that is linked to the record from the first database (para. [0030]: Each of the columns 304 refers to a particular one of the server computers 102. For example … the second column 304B may correspond to the second server computer 102B; para. [0016]: As illustrated in FIG. 1 … The second server computer 102B includes a second database 104B and a second interface 110B. The second database 104B includes a second data set 108B. --- It is noted that the second database 104B teaches the first instance database; which is linked to the first data set from the first database (i.e., via the subscriber telephone number); and the {B value} is stored in the second database 104B).

Regarding claim 6:
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
(para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0032]: Along the second row 306B, the entries, such as entry 310, display an {A value} corresponding to the second aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the third server 102C (e.g., an A value) teaches the second additional aspect, which is associated with the first data set from the first database (i.e., via the subscriber telephone number)) is stored in a record in the second instance database that is linked to the record from the first database (para. [0030]: Each of the columns 304 refers to a particular one of the server computers 102. For example … the third column 304C may correspond to the third server computer 102C; para. [0016]: As illustrated in FIG. 1 … The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C. --- It is noted that the third database 104C teaches the second instance database; which is linked to the first data set from the first database (i.e., via the subscriber telephone number); and the {A value} is stored in the third database 104C).

Regarding claim 9: 
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
wherein the record from the first database is a contact record comprising contact information for an individual (para. [0030]: … the first column 304A may correspond to the first server computer 102A; para. [0032]: For example, along the first row 306A, the entries, such as entry 308, display the same telephone number across each of the columns 304. --- It is noted that entry 308 teaches a telephone number, the first data set 108A teaches the first record; and thus the first data set 304A teaches a contact record), the first additional aspect (para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the second server 102B (e.g., a B value) teaches the first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number)) is stored in a record in the first instance database that is linked to the record from the first database (para. [0030]: Each of the columns 304 refers to a particular one of the server computers 102. For example … the second column 304B may correspond to the second server computer 102B; para. [0016]: As illustrated in FIG. 1 … The second server computer 102B includes a second database 104B and a second interface 110B. The second database 104B includes a second data set 108B. --- It is noted that the second database 104B teaches the first instance database; which is linked to the first data set from the first database (i.e., via the subscriber telephone number); and the {B value} is stored in the second database 104B) wherein the record from the first instance database is a … record comprising data related to the individual for … (FIG. 3: --- It is noted that the aspects (306A to 306N) of the second server 102B comprises data (e.g., telephone number) related to the individual (i.e., the subscriber)), and the second additional aspect associated with the record from the first database (para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0032]: Along the second row 306B, the entries, such as entry 310, display an {A value} corresponding to the second aspect of subscriber data. --- It is noted that the aspects (306A to 306N) of the third server 102C (e.g., an A value) teaches the second additional aspect, which is associated with the first data set from the first database (i.e., via the subscriber telephone number)) is stored in a record (para. [0030]: Each of the columns 304 refers to a particular one of the server computers 102. For example … the third column 304C may correspond to the third server computer 102C; para. [0016]: As illustrated in FIG. 1 … The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C. --- It is noted that the third database 104C teaches the second instance database; which is linked to the first data set from the first database (i.e., via the subscriber telephone number); and the {A value} is stored in the third database 104C) wherein the record from the second instance database is a … record comprising data related to the individual for … (FIG. 3: It is noted that the aspects (306A to 306N) of the third server 102C comprises data (e.g., telephone number) related to the individual (i.e., the subscriber)).
Henderson is silent about:
	…
wherein the record … is a prospect record comprising data related to the individual for a first business unit of an organization,
…
wherein the record … is a prospect record comprising data related to the individual for a second business unit of the organization.
Chang teaches:
…
wherein the record … is a prospect record comprising data related to the individual for a first business unit of an organization (col. 8, ll. 55-61: With reference now primarily to FIG. 6, the positions view UI display 601 includes, in one embodiment, the organization tree applet 403, as well as a positions list applet 603 and a position form applet 605 to receive a user input to define at least one position (see, e.g., block 309, FIG. 3) associated with the territory (e.g., the US Territory record 515) described above. --- It is noted that a position form applet 605 corresponds to a prospect record related to the individual; the position (e.g., of TOM - Sales) teaches a first business unit of an organization. Also, noted that it is well known that generally an individual record includes business unit with association with the telephone number),
…
wherein the record … is a prospect record comprising data related to the individual for a second business unit of the organization (col. 8, ll. 55-61: With reference now primarily to FIG. 6, the positions view UI display 601 includes, in one embodiment, the organization tree applet 403, as well as a positions list applet 603 and a position form applet 605 to receive a user input to define at least one position (see, e.g., block 309, FIG. 3) associated with the territory (e.g., the US Territory record 515) described above. --- It is noted that a position form applet 605 corresponds to a prospect record related to the individual; the position (e.g., of PETE - Admin) teaches a second business unit of the organization. Also, noted that it is well known that generally an individual record includes business unit with association with the telephone number).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henderson’s system by enhancing Henderson’s data set to include subscriber’s business units, as taught by Chang, in order to enrich the subscriber’ information for better matching the subscriber data across the multiple databases. 
The motivation is to allow sales credit to be properly assigned and compensation to be properly calculated in a complex management structure of the company (e.g., reorganization or personnel changes) by better matching the subscriber data across the multiple databases.

Regarding claim 10:
Claim 10 recites a computer-implemented system which corresponds to a computer-implemented method of claim 1, and contains additionally: 
one or more storage devices; and 

However, Henderson further teaches:
one or more storage devices (para. [0016]: The first database 104A, the second database 104B, and the third database 104C may be collectively referred to as databases 104); and 
a processor (para. [0041]: The processing unit 502 may be a standard central processor that performs arithmetic and logical operations). 
Therefore claim 10 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Regarding claim 11:
Claim 11 recites the computer-implemented system which corresponds to the computer-implemented method of claim 2, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 13:
Claim 13 recites the computer-implemented system which corresponds to the computer-implemented method of claim 4, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 14:
Claim 14 recites the computer-implemented system which corresponds to the computer-implemented method of claim 5, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 15:


Regarding claim 18:
Claim 18 recites the computer-implemented system which corresponds to the computer-implemented method of claim 9, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 9 above.

Regarding claim 19:
Claim 19 recites a system which corresponds to a computer-implemented method of claim 1, and contains additionally: 
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations …
However, Henderson further teaches:
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations … (para. [0005]: a computer-readable medium having instructions stored thereon for execution by a processor to perform a method for displaying data from multiple server computers is provided; para. [0016]: The first database 104A, the second database 104B, and the third database 104C may be collectively referred to as databases 104). 
Therefore claim 19 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Claims 3, 7-8, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2011/0055291 A1; hereinafter, “Henderson”) in view of Chan et al. (US 8,600,799 B2; hereinafter, “Chang”), and further in view of Seshadri et al. (US 2017/0322971 A1; hereinafter, “Seshadri”) and Engelking (US 2016/0127358 A1; hereinafter, “Engelking”).

Regarding claim 3: 
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1.
Henderson further teaches:
wherein the first database is part of a first database system that is … (FIG. 1 & para. [0015]: In particular, FIG. 1 is an exemplary simplified network architecture 100 configured to transform data from multiple databases into an integrated data set and to display the integrated data set through a single interface, according to some embodiments; para. [0016]: As illustrated in FIG. 1, the first server computer 102A includes a first database 104A and a first interface 110A. The first database 104A includes a first data set 108A; para. [0020]: Also as illustrated in FIG. 1, the client computer 105 includes an interface access module 112, and the merger server computer 103 includes a database integration tool 114, an integrated data set 116, and a data interface 118, according to some embodiments. --- It is noted that the first server computer 102A, the client computer 105 and the merger server computer 103, collectively, teaches a first database system; and the first database 104A teaches the first database, which is part of the first database system), and wherein the first instance database and second instance database are part of a secondary database system (para. [0016]: As illustrated in FIG. 1 … The second server computer 102B includes a second database 104B and a second interface 110B. The second database 104B includes a second data set 108B. The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C. --- It is noted that the second server computer 102B and the third server computer 102C, collectively, teaches a secondary database system; the second database 104B teaches the first instant database; the third database 104C teaches the second instant database; both database are part of the secondary database system).
Henderson in view of Chang and Seshadri is silent about:
wherein … a first database system that is multi-tenanted …
Engelking, in the same field of endeavor, teaches:
wherein … a first database system that is multi-tenanted … (para. [0046]: The term “multi-tenant database system” can refer to those systems in which various elements of hardware and software of a database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers, and a given database table may store rows of data such as feed items for a potentially much greater number of customers; para. [0075]: system 16 is multi-tenant, wherein system 16 handles storage of, and access to, different objects, data and applications across disparate users and organizations. --- It is noted that in FIG. 1, the first server computer 102A, the client computer 105 and the merger server computer 103, collectively, teaches a first database system; the system teaches multi-tenanted).
In this regard, Henderson describes that FIG. 1 is an exemplary simplified network architecture 100 configured to transform data from multiple databases into an integrated data set and to display the integrated data set through a single interface, according to some embodiments (see para. [0015]); and as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber (see para. [0031]).
In other words, as illustrated in FIG. 3 of Henderson, the server computers 102 are shared by one or more customers. Thus, the network architecture 100 in FIG. 1 can be configured as a multi-tenant database system.
 in view of Chang and Seshadri’s system by enhancing Henderson in view of Chang and Seshadri’s system to be configured as a multi-tenant database system, as taught by Engelking, in order to allow one or more customers to share various elements of hardware and software of a database system.
The motivation is to allow a given application server to simultaneously process requests for a great number of customers, and a given database table to store rows of data such as feed items for a potentially much greater number of customers.

Regarding claim 7: 
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1, further comprising …
Henderson further teaches:
… receiving from a first instance database associated with a first instance of a secondary application a first additional aspect associated with the record from the first database (para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102. For example, as illustrated in FIG. 3, the first row 306A refers to a telephone number of a subscriber. The second row 306B, the third row 306C, and the fourth row 306D refer to additional aspects of subscriber data; para. [0032]: Along the third row 306C, the entries, such as entry 312, display a {B value} corresponding to the third aspect of subscriber data. --- It is noted that a second database 104B teaches a first instance database; a program module of the second database teaches a first instance; the application of the second server computer 102B teaches a secondary application; the aspects (306A to 306N) of the second server 102B (e.g., a B value) teaches a first additional aspect, which is associated with the record from the first database (i.e., via the subscriber telephone number); and the B value is received from the second database 104B), opening a session with (para. [0021]: For example, if a user wants to visually compare the first data set 108A and second data set 108B, the user may be required to open two instances of the interface to access module 112 … the second instance of the interface access module 112 may access the second interface 110B to view the second data set 108B. --- It is noted that it is inherent to open a session with the second interface 110B, which teaches the first instance, to access the second data set 108B).
Henderson in view of Chang and Seshadri is silent about:
… before receiving … opening a session … using at least one credential associated with access to the user interface.
Engelking teaches:
… before receiving … opening a session … using at least one credential associated with access to the user interface (para. [0165]: Access to such data may be permitted when the user is authorized to the database system of the on-demand database service. Authorization may occur when the user's access credentials are validated. When the user's access credentials are validated, then the user may be provided with read-write access to data stored in the database system of the on-demand database service; para. [0171]: the first user may be associated with authorized login credentials for logging into an application associated with the on-demand database service. --- It is noted that access to data stored in the database system teaches opening a session with the database system; the user's access credentials and login credential teaches at least one credential with access to the user interface; credentials are validated then the user may be provided with read-write access to data teaches opening a session before receiving data from the database).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henderson in view of Chang and Seshadri’s system by enhancing Henderson in view of Chang and Seshadri’s system to open a session using a 
The motivation is to provide adequate data security against theft or unauthorized access since devices such as a mobile device may be vulnerable to theft or unauthorized access. 

Regarding claim 8: 
Henderson in view of Chang and Seshadri teaches:
The computer-implemented method of claim 1, further comprising …
Henderson further teaches:
… in response to receiving through the user interface a selection to switch to a second instance of the secondary application (FIGs. 1 and 3 & para. [0030]: an exemplary display of the data interface 118 through the interface access module 112; para. [0016]: The third server computer 102C includes a third database 104C and a third interface 110C. The third database 104C includes a third data set 108C; para. [0014]: While the subject matter described herein is presented in the general context of program modules that execute in conjunction with the execution of an operating system and application programs on a computer system, those skilled in the art will recognize that other implementations may be performed in combination with other types of program modules; para. [0022]: if the interfaces 110A, 110B limit or restrict the concurrent viewing of multiple interfaces, the user may only be able to view one of the interfaces 110A, 110B at a given time. In this case, the user may need to traverse between the interfaces 110A, 110B by maximizing/minimizing windows or by utilizing the Alt-Tab command in MICROSOFT WINDOWS. --- It is noted that the data interface 118 and the interface access module 112 teaches the user interface; a third database 104C teaches a second instance database; a program module of the third database teaches a second instance; the application of the third server computer 102C teaches the secondary application; by utilizing the Alt-Tab command teaches in response to receiving a selection to switch; and traverse between the interfaces 110A, 110B teaches switch to a second instance):
closing a session with the first instance of the secondary application (para. [0022]: if the interfaces 110A, 110B limit or restrict the concurrent viewing of multiple interfaces, the user may only be able to view one of the interfaces 110A, 110B at a given time. In this case, the user may need to traverse between the interfaces 110A, 110B by maximizing/minimizing windows or by utilizing the Alt-Tab command in MICROSOFT WINDOWS. --- It is noted that the interface 110B teaches the first instance; the application of the second server computer 102B teaches the secondary application; only be able to view one of the interfaces 110A, 110B at a given time teaches closing a session with the interface 110B when switching to the interface 110A or 110C); and
opening a session with the second instance of the secondary application … (para. [0022]: … if the data sets 108A, 108B are too large or if the interfaces 110A, 110B limit or restrict the concurrent viewing of multiple interfaces, the user may only be able to view one of the interfaces 110A, 110B at a given time. In this case, the user may need to traverse between the interfaces 110A, 110B by maximizing/minimizing windows or by utilizing the Alt-Tab command in MICROSOFT WINDOWS. This may cause significant frustration to the user if the user prefers a same-screen or side-by-side display of the interfaces. --- It is noted that the interfaces 110C (even though the interface 110C is not mentioned here, it is inherent the interface 110C is included here) teaches the second instance; the application of the third server computer 102C teaches the secondary application; traverse between the interfaces 110A, 110B (i.e., traverse to 110C) teaches opening a session with the second instance).
Henderson in view of Chang and Seshadri is silent about:
… 
opening a session … using at least one credential associated with access to the user interface.
Engelking teaches:
… 
opening a session … using at least one credential associated with access to the user interface (para. [0165]: Access to such data may be permitted when the user is authorized to the database system of the on-demand database service. Authorization may occur when the user's access credentials are validated. When the user's access credentials are validated, then the user may be provided with read-write access to data stored in the database system of the on-demand database service; para. [0171]: the first user may be associated with authorized login credentials for logging into an application associated with the on-demand database service. --- It is noted that access to data stored in the database system teaches opening a session with the database system; the user's access credentials and login credential teaches at least one credential with access to the user interface; credentials are validated then the user may be provided with read-write access to data teaches opening a session using at least one credential).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henderson in view of Chang and Seshadri’s system by enhancing Henderson in view of Chang and Seshadri’s system to open a session using a credential, as taught by Engelking, in order to prevent the database storing personal information from unauthorized access.
The motivation is to provide adequate data security against theft or unauthorized access since devices such as a mobile device may be vulnerable to theft or unauthorized access. 

Regarding claim 12:
Claim 12 recites the computer-implemented system which corresponds to the computer-implemented method of claim 3, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 16:
Claim 16 recites the computer-implemented system which corresponds to the computer-implemented method of claim 7, and contains no additional limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 17:
Claim 17 recites the computer-implemented system which corresponds to the computer-implemented method of claim 8, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 8 above.

Regarding claim 20:
Claim 20 recites the computer-implemented system which corresponds to the computer-implemented method of claim 8, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491